[Cite as State v. Champion, 2021-Ohio-4002.]




                      IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO




STATE OF OHIO,                                  :       APPEAL NO. C-200462
                                                       TRIAL NO. C-20CRB-7595
       Plaintiff-Appellee,                      :

 vs.                                            :

TYEISHA CHAMPION,                               :           O P I N I O N.

    Defendant-Appellant.                        :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 10, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                        OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

         {¶1}    Tyeisha Champion appeals her theft conviction, after a bench trial, for

taking property from Walmart.           Raising one assignment of error, Champion

contends that her conviction was based on insufficient evidence and against the

manifest of the evidence. For the following reasons, we affirm the judgment of the

trial court

                                 Factual Background

         {¶2}    On April 24, 2020, a complaint and affidavit were filed alleging

Tyeisha Champion knowingly obtained control over property without Walmart’s

consent.        Specifically, Champion and her cousin Holly Champion entered the

business and selected several items and proceeded to the self-checkout register.

Both women failed to scan several items, ticket-switched price tags, and left with

merchandise valued at $278.95. Champion pled not guilty and proceeded to a bench

trial.

         {¶3}    At trial, the state’s sole witness, Gracie Stamper, testified that she was

working at the Walmart on Red Bank Road on April 24, 2020. Stamper was in her

office watching the cameras recording the self-checkout lanes. Stamper observed

Champion and her cousin in the self-scan line with a full shopping cart. Both began

scanning items and had multiple items in their hands. Each scanned one item, and

then placed several items in the bag. Champion and her cousin did not scan five or

six items, including clothing, a pair of sandals, and candles. Stamper testified that

she had a handheld device in her office that allowed her to see which items were

scanned and the cost of each item as the items were being scanned.

         {¶4}    A pair of beach sandals that cost $7.98 was not scanned. However, an




                                                 2
                     OHIO FIRST DISTRICT COURT OF APPEALS



electronic item was scanned, and it contained the tag from the $7.98 beach sandals.

The actual price of the item was $119. Stamper did not see who placed the price tag

from the sandals onto the electronic item, but the companion was the one who

scanned the electronic item.

       {¶5}   After the women passed the point of sale, Stamper and her partners

apprehended them and brought them back into the store. They went into Stamper’s

office and went through the receipt to verify what items were paid for.       They

determined that items in the amount of $278 were not paid for.

       {¶6}   Stamper could not recall exactly which items Champion did not scan,

but testified that both women placed unscanned items into the bags. Several times,

Stamper stated that she would have to review the video recording to determine which

items were not scanned and which woman bagged the unscanned items. The video

recording was not introduced into evidence, and Champion had not filed a request

for discovery. After Stamper’s testimony, the state rested.

       {¶7}   Champion testified that she was shopping with her cousin, and the two

separated while in the store. Champion was purchasing clothing for her children,

sandals, and candles.     Champion confirmed that her cousin had scanned the

electronic item, and she wondered why the electronic item was so inexpensive when

her cousin scanned it. Champion tried to ask her cousin about it, but her cousin

quickly walked out of the store.

       {¶8}   Champion’s cousin paid for all of the merchandise, and she tried to

reimburse her cousin the $60 for the items she had purchased, but her cousin walked

away so quickly, she was unable to give her the money. Champion grabbed the

shopping cart and followed her cousin out of the store. After Champion’s testimony




                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



the defense rested.

       {¶9}   The trial court found Champion guilty after making the following

findings:

       Doesn’t really matter to me whether – who switched the tag on the

       large items. The evidence that I find credible is the evidence that

       indicated that the defendant also scanned certain items, then just put

       other items in the basket that end up being taken out by the store. I

       don’t have any evidence that you tried to pay while inside the store, so

       I’m going to find her guilty of theft.

       {¶10} Champion appeals presenting one assignment of error.

                       Sufficiency and Manifest Weight

       {¶11} In her sole assignment of error, Champion contends that the trial court

erred in finding her guilty of theft as that finding was based on insufficient evidence

and against the manifest weight of the evidence.

       {¶12} In reviewing a challenge to the sufficiency of the evidence, a reviewing

court must determine whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime had been proved beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶13} Generally, credibility is an issue for the trier of fact to resolve. See

State v. Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d 904 (2001). “Because the trier of fact

sees and hears the witnesses and is particularly competent to decide ‘whether, and to

what extent, to credit the testimony of particular witnesses,’ we must afford

substantial deference to its determinations of credibility.” Barberton v. Jenney, 126




                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



Ohio St.3d 5, 2010-Ohio-2420, 929 N.E.2d 1047,¶ 20, citing State v. Konya, 2d Dist.

Montgomery No. 21434, 2006-Ohio-6312, ¶ 6, quoting State v. Lawson, 2d Dist.

Montgomery No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997). “ ‘[W]hen conflicting

evidence is presented at trial, a conviction is not against the manifest weight of the

evidence simply because the [finder of fact] believed the prosecution testimony.’ ”

(Citation omitted.) State v. Hammerschmidt, 9th Dist. Medina No. CA2987-M,

2000 WL 254902, *4 (Mar. 8, 2000).

       {¶14} When considering a challenge to the weight of the evidence, an

appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether, in

resolving conflicts in the evidence, the trier of fact clearly lost its way and created a

manifest miscarriage of justice. State v. Thompkins, 78 Ohio St.3d 380, 387, 678

N.E.2d 541 (1997). Reversing a conviction as being against the manifest weight of

the evidence should be reserved for only the most “ ‘exceptional case in which the

evidence weighs heavily against the conviction.’ ” State v. Martin, 20 Ohio App.3d

172, 485 N.E.2d 717 (1st Dist.1983), paragraph three of the syllabus.

       {¶15} Champion was charged with a misdemeanor theft under R.C.

2913.02(A)(1) which provides, “[n]o person, with purpose to deprive the owner of

property or services, shall knowingly obtain or exert control over either the property

or services * * * [w]ithout the consent of the owner or person authorized to give

consent.”

       {¶16} Stamper testified that Champion had multiple items in her hand,

scanned one item, and then placed all of the items in the bag. Champion left the

store without paying for the items that she did not scan. Although Stamper could not




                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



recall exactly which items Champion did not pay for, she testified that clothing, a

pair of sandals, and candles were not scanned.         After apprehending Champion,

Stamper verified that merchandise in the amount of $278 was not paid for.

       {¶17} Champion contends that the evidence was insufficient because

Stamper did not testify as to what specific merchandise Champion took. However,

Champion cites to no legal authority to support that argument. Champion also

argues that the evidence was insufficient because the state failed to establish the

value of the stolen merchandise. The Ohio Supreme Court has held that the value of

stolen property is not an essential element of the offense of theft, but instead a

finding that enhances the penalty for the offense. State v. Smith, 121 Ohio St.3d 409,

2009-Ohio-787, 905 N.E.2d 151, ¶ 13.

       {¶18} Viewing the evidence in a light most favorable to the prosecution, the

testimony was sufficient to establish that      she   specifically intended to deprive

Walmart of its property by knowingly exerting control over merchandise that was not

scanned or paid for without Walmart’s consent.           The natural, reasonable and

probable consequence of Champion placing items in a bag without scanning them

and leaving the store without paying for them is sufficient to establish her intent to

commit a theft.

       {¶19} With respect to the manifest weight of the evidence, Champion argues

that the conviction was against the manifest weight of the evidence because she

testified that she scanned every item that she placed in the bag. However, the trial

court believed Stamper’s testimony. Because credibility is an issue for the trier of

fact to resolve, we cannot say that the court clearly lost its way and created a manifest

miscarriage of justice.




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} Accordingly, we overrule the sole assignment of error.

                                     Conclusion

       {¶21} Having overruled Champion’s soul assignment of error, we affirm the

judgment of the trial court.

                                                                Judgment affirmed.
MYERS and BOCK, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                                7